BARRETT, J.
The personal property of the relator company was assessed for the purpose of taxation for the year 1892. It failed to apply for the correction of the tax within the time allowed by law. It subsequently applied to the respondents for remission, under section 822 of the consolidation act,1 as amended by chapter 276 of the Laws of 1883, (section 5.) The power there given to the tax commissioners is limited by the provision that “no tax on personal property shall be remitted, canceled, or reduced unless the applicant or party aggrieved shall satisfy the commissioners that he has been prevented by absence from the city or by illness from making his complaint or application to them within the time allowed by law for the correction of taxes.” The commissioners refused to consider the application, upon the ground that, a domestic corporation is not within this provision.
*623We think the commissioners were right. A domestic corporation cannot, like an individual, he prevented by absence or illness-from making its complaint within the time allowed by law. As-a creature of the law, it is present where it is incorporated and exercises its corporate functions, and it certainly cannot be ill. Its-officers or agents may be ill or absent, but they are not the corporation. Nor is the illness or absence of an agent contemplated by the act. A corporation is not within the mishap for which relief is afforded to an individual. Being present, in a legal sense, in the locality of its incorporation, there was no reason for extending the provisions of the act to such a legal entity.
If the relator is right, how could the commissioners deal with the preliminary question? What is the corporation for the purposes of the act? Not, surely, the stockholders, who can perform no executive functions for the company. And, if the directors and officers are to be deemed the corporation, must the. relator show the absence or illness of every such agent? It is plain that, had the-legislature intended to include domestic corporations, it would have-specified the particular officer or agent whose absence or illness-would have sufficed to give the commissioners jurisdiction.
The order should therefore be affirmed, with costs. All concur..

 Laws 1882, c. 410.